Citation Nr: 0117268	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  94-41 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service-connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 29, 1975 to July 
19, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision denying 
service connection for asthma.  Previously, this case was 
before the Board in September 1998 and then again in May 
1999.  In both instances, the claim was remanded for 
additional development.  


FINDING OF FACT

Any asthma the veteran currently experiences is not related 
to the problems he experienced with breathing in service.


CONCLUSION OF LAW

The veteran does not have asthma that was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting service, was aggravated 
by it.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

The law presumes that a veteran was in sound condition when 
he entered service except for defects noted during the 
entrance medical examination, or where clear and unmistakable 
evidence shows that the disability existed prior to service.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304 (b).  Where an injury 
or disease existed prior to service, it may still be service 
connected if it was aggravated by the veteran's military 
service.  A preexisting injury or disease is considered to 
have been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability did not increase in severity during service on the 
basis of all of the evidence of record pertaining to the 
manifestations of the disability prior to, during and after 
service.  38 C.F.R. §3.306(b).  A disability has increased in 
severity where there has been a measured worsening of the 
disability during service which amounts to an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

The veteran contends that asthma began during his military 
service.  Alternatively, he argues that it began before 
service and was aggravated thereby.  

The service medical records include a July 1975 report of 
medical examination for purposes of enlistment showing a 
history of dyspnea whenever the veteran had a cold.  In 
addition, the evidence includes records of treatment in July 
1977 for complaints of difficulty breathing, noting a history 
of asthma with an onset in early childhood.  The examination 
at that time revealed lungs that were not too clear, 
wheezing, a dry non-productive cough, and congestion.  The 
provider noted a medical impression of dyspnea and upper 
respiratory infection.  In a separation medical examination 
report dated March 1978, the examiner noted a history of 
atopic hay fever and asthma which was worse in the summer 
season.  A May 1978 record shows treatment for complaints of 
chest congestion and stuffy head, and a report of a history 
of asthma.  The record also reflects that the veteran had 
difficulty breathing at that time, which worsened when 
outside and in the morning.  The examination showed clear 
lungs and the examiner had a medical impression of allergic 
syndrome.  The following month the veteran was treated for 
complaints of dyspnea lasting for two days.  The treatment 
record relates that the veteran was seen for asthma over the 
previous weekend and treated.  The clinical examination 
revealed bilateral wheezing.  The examiner had a medical 
impression of asthma.  The veteran was treated a second time 
in June 1978 for asthma and placed on a 30-day profile due to 
asthma.  

The evidence of record includes an October 1990 letter from 
John W. Thomas, M.D., reflecting that he treated the veteran 
for bronchial asthma and that an occupation involving smoke 
and dust would be a problem for the veteran's "lung 
disease."  The record also includes a November 1993 letter 
from Mitchell R. Lebowitz, M.D., relating that he treated the 
veteran twice in March 1993 and again in November 1993.  The 
letter indicated that the veteran had a history of asthma 
beginning in childhood which spontaneously resolved during 
his teenage years.  The letter reports that the symptoms 
returned when he entered the military.  A December 1993 
letter from Dr. Judy Allen states that she had first seen the 
veteran earlier that month.  The letter reflects that the 
veteran had a diagnosis of asthma which was chronic and made 
worse by his work environment.  A record of a pulmonary 
function test conducted at Dr. Allen's request, dated in 
December 1993, reflects a history of asthma as a child which 
he outgrew, and that the veteran noticed a progressive 
shortness of breath over the years when exposed to welding 
smoke, while physically exerting himself, or when exposed to 
cold air.  That record shows that the veteran was a welder 
for fifteen years.

A VA examination report, showing that the examiner reviewed 
the records in the claims file in June 2000, relates that it 
was possible that the veteran had asthma prior to service, 
although none was specifically diagnosed.  The examiner noted 
the veteran's treatment of asthma in service and after 
service.  The examiner also generally stated that asthma is a 
chronic condition that may show periods of exacerbation and 
apparent remission.  It was noted that asthma is strongly 
influenced by exposures to allergic materials, varies from 
person to person, and may not be seen upon examination.

As noted above the Board remanded this case in September 1998 
to obtain a VA pulmonary examination of the veteran.  The 
examiner was to give an opinion as to the medical probability 
that any asthma the veteran currently experiences is the same 
disease process experienced by the veteran during service.  
In April 1999, the RO forwarded the claims file to the Board, 
however, a VA examination had not been conducted.  
Consequently, the Board remanded the case a second time in 
May 1999, to again schedule a VA examination and attempt to 
notify the veteran at his last known addresses.  The examiner 
was to provide an opinion even if the veteran did not show up 
for the clinical examination.  In October 2000 the claims 
file was returned to the Board for further appellate 
processing.  

The claims file reflects that the RO sent two letters to the 
veteran asking him to confirm his present address.  The RO 
sent one letter to each of the addresses previously listed 
for the veteran.  One letter was later returned as unable to 
be forwarded.  VA mailed letters to each of the addresses 
listed for the veteran notifying him of the scheduled VA 
examinations.  The veteran did not appear for either 
examination.  In addition, the veteran's representative was 
contacted and advised that the veteran's whereabouts was 
unknown. 

In accordance with 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
evaluated based on the evidence of record.  Accordingly, the 
Board must decide this matter on the current record.  The 
Board notes that, although the October 2000 supplemental 
statement of the case did not specifically mention 38 C.F.R. 
§ 3.655, the RO did make every effort to notify the veteran 
of the scheduled VA examinations to which he failed to 
report.  

Moving to the underlying claim of service connection, the 
Board finds that inasmuch as the entrance medical examination 
fails to specifically note asthma as a preexisting disease, 
the presumption that the veteran was sound when he entered 
service attaches.  38 C.F.R. § 3.306(b).  This presumption 
has not been rebutted.  Although the veteran apparently gave 
a history at certain times during service of having had 
asthma as a child, there is no indication that the veteran 
was competent to say that he indeed experienced such a 
disease process prior to service.  See Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).  Moreover, no examiner has  indicated 
that the symptoms experienced by the veteran prior to service 
clearly represented asthma.  Even the VA examiner called upon 
to review the file in June 2000 could only conclude that it 
was "possible" that asthma pre-existed the veteran's period 
of military service.  This does not amount to clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.  Id.  

Turning to the question of whether problems the veteran 
experienced in service led to currently shown disability, the 
Board finds that evidence received during the 1990's shows 
that the veteran indeed experiences asthma, which is now 
considered chronically disabling.  Nevertheless, it has not 
been shown that any currently shown asthma is attributable to 
problems the veteran experienced in service.  As noted above, 
he was seen several times in service for complaints relative 
to his ability to breathe.  It was reported on occasion that 
the veteran had a history of asthma, and in June 1978, he was 
placed on a medical profile for asthma.  The salient point to 
be made is that asthma was not again shown until the 1990's 
and even then, no medical examiner has related his more 
recently shown asthma to military service.  As before, a 
history of asthma was noted, such as in Dr. Lebowitz' 
November 1993 letter, but no consideration was given to the 
question of nexus to military service.  Even Dr. Lebowitz 
suggested through his statement that asthma might 
spontaneously resolve, as he thought it had during the 
veteran's teenage years.  Rather than answer the question of 
medical nexus between current disability and military 
service, such a statement implies that the asthma currently 
shown might indeed differ from that which at least one in-
service examiner thought he had, especially when considering 
the many years without diagnosis between the veteran's 
separation from service and the diagnosis of asthma made in 
the 1990's.  

Although the June 2000 reviewer indicated that asthma was 
generally a chronic problem, such an opinion is somewhat 
contradicted by Dr. Lebowitz' statement that it is a problem 
that can resolve.  Additionally, VA has not recognized it as 
a chronic disease for which a presumption of service 
incurrence or aggravation applies.  38 C.F.R. §§ 3.307, 3.309 
(2000).  Consequently, the lack of medical evidence linking 
currently shown disability to military service causes the 
Board to give little weight to the evidence that implies a 
relationship to service.  A clinical impression during 
service of asthma and the VA examiner's estimation that 
asthma is a chronic process might be viewed as supporting the 
conclusion that a relationship exists, but the Board is 
persuaded that the evidence indicating otherwise is of 
greater weight, especially the passage of time between 
service separation and the showing of asthma confirmed on 
examination in the 1990's.  For the reasons enunciated above, 
the Board therefore concludes that the preponderance of the 
evidence is against the claim. 

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this case, the appellant was notified 
as early as December 1993 of the evidence needed to 
substantiate the claim.  The veteran and his representative 
were notified of the provisions of law relied on, and of the 
reasoning used in reaching the decision in this matter in the 
October 1994 statement of the case (SOC).  The representative 
was again notified of these provisions in October 2000.  The 
veteran did not request a hearing.  Throughout the appeal, 
the veteran was given the opportunity to provide argument or 
evidence concerning the issue on appeal.  The Board is aware 
of no outstanding medical records.  The Board acknowledges 
that there is reference to treatment provided by Dr. Thomas 
in 1990 for which there are no treatment records associated 
with the claims file.  However, the RO's request for the same 
is a matter of record.  A response does not appear in the 
file.  Additionally, as noted above, VA attempted to assist 
the veteran by obtaining an examination, but there was no 
response to the letters sent to the veteran's known 
addresses.  Given the mandate of 38 C.F.R. § 3.655(b) that 
the Board adjudicate the claim on the available evidence, it 
thus falls to the Board to address this case on the merits, 
which it has done.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998).


ORDER

Service connection for asthma is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeal

 



